Title: Monday [4 September].
From: Adams, John
To: 


       Spent the Evening at Dr. Peckers, with the Clubb. Mr. Otis introduced a Stranger, a Gentleman from Georgia, recommended to him by the late Speaker of the House in that Province. Otis indulged himself in all his Airs. Attacked the Aldermen, Inches and Pemberton, for not calling a Town meeting to consider the Letters of the Governor, General, Commodore, Commissioners, Collector, Comptroller &c.— charged them with Timidity, Haughtiness, Arbitrary Dispositions, and Insolence of Office. But not the least Attention did he shew to his Friend the Georgian.—No Questions concerning his Province, their Measures against the Revenue Acts, their Growth, Manufactures, Husbandry, Commerce—No general Conversation, concerning the Continental Opposition—Nothing, but one continued Scene of bullying, bantering, reproaching and ridiculing the Select Men.—Airs and Vapours about his Moderatorship, and Membership, and Cushings Speakership.—There is no Politeness nor Delicacy, no Learning nor Ingenuity, no Taste or Sense in this Kind of Conversation.
      